Citation Nr: 1706905	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a heart disease.

3.  Entitlement to service connection for lung disease, exhibited by shortness of breath (SOB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served a total of more than 17 years in the Army National Guard (ARNG), comprised of various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He served on active duty from October 1979 to January 1981 and from October 1990 to April 1991, including service in Southwest Asia in support of Operation Desert Storm/Desert Shield.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for lung disease and heart disease were previously before the Board in September 2014, at which time they were remanded for additional development.  These issues, and the issue of entitlement to service connection for a right knee disability, were again before the Board in May 2016, at which time they were remanded to obtain service treatment records for the Veteran's period of active service from October 1990 to April 1991.  Review of the record reveals, however, that the RO did not document its efforts or make a formal finding of the unavailability of these records as directed by the Board in the May 2016 remand.  The Board finds, therefore, that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The May 2016 remand instructions specifically directed the AOJ to contact the Records Management Center (RMC) or appropriate custodian to obtain service treatment records (STRs) from the Veteran's October 1990 to April 1991 period of active service.  The AOJ was directed to make as many attempts as necessary and to document all correspondence.  In the event that any portion of the requested records could not be obtained, the AOJ was instructed to create a formal finding of unavailability of the records and to provide notice of such to the Veteran and his representative.

Here, the Veteran's electronic file includes numerous STRs which were previously obtained and associated with the record.  A review of the electronic file reveals that no specific requests for STRs for the period from October 1990 to April 1991 were made as was directed by the Board in the May 2016 remand instructions.  The STRs currently of record contain only two entries for treatment occurring during the Veteran's October 1990 to April 1991 period of service; one entry dated October 31, 1990 relating to an eye check and the second entry dated November 7, 1990 relating to an "elbow check" of the Veteran's right elbow.  There is no documentation associated with the electronic file which definitively establishes whether or not these two entries comprise the only existing STRs for this particular period of the Veteran's service.  As such, it is unclear whether all development efforts have been exhausted in attempting to locate complete STRs for the Veteran's period of service from October 1990 to April 1991.

The Board also notes that no formal finding of unavailability of these records has been associated with the electronic file, and there is no indication that any notice of such a finding has been furnished to the Veteran and his representative as was directed in the May 2016 remand instructions.
Therefore, the Board concludes that the RO has not substantially complied with the Board's May 2016 remand directives, and consequently another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate efforts to obtain and associate with the electronic file the Veteran's service treatment records for his period of service from October 1990 to April 1991.

All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2) (2016), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

If, after all procedurally appropriate actions to locate and secure the records have been made and the RO concludes that such records do not exist, or that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.

The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  If any STRs are received in response to the renewed requests, review the record to determine if any additional development, including by not limited to addendum medical opinions, is needed.  Any necessary development should be accomplished.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




